    Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 1 of 14 PageID #: 330




                                   UNITED STATES DISTRICT
                             COURT WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


UNITED STATES OF AMERICA                                                                                   PLAINTIFF


    v.                                                          CRIMINAL ACTION NO. 3:19-CR-49-CRS


AARON ESTERS                                                                                            DEFENDANT


                                MEMORANDUM OPINION AND ORDER


           This matter is before the Court for consideration of a motion of the defendant, Aaron

    Esters, pro se, seeking a reduction of his term of imprisonment due to poor health which has

    placed him in fear of serious illness or death from the COVID-19 virus (DN 46). Esters has also

    filed a supplement to his motion providing updated information. (DN 57).1 The United States

    has responded and objected to the motion on grounds of failure to exhaust administrative

    remedies and also on the merits (DN 50). It also responded to the supplement, indicating that

    nothing therein changes its position with respect to the original motion. The United States has

    also filed 120 pages of medical records under seal. (DN 52).

           The World Health Organization declared the novel coronavirus known as COVID-19 a

    pandemic on March 11, 2020.2 The President of the United States declared a national emergency

    on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of


1
 Esters refiled his motion for compassionate relief (DN 53). He also moved again on the same grounds (DN 54). DN
54 is reproduced again with the Supplement (DN 57). The grounds remain the same, despite the duplicate filings.
2See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media Briefing on
COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who- director-general-s-
openingremarks-at- the-media-briefing-on-covid-19--11-march-2020).
    Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 2 of 14 PageID #: 331




    emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.3 As of

    the date of this writing, there are 142,238,073 confirmed cases worldwide and 3,032,124 deaths;

    in the United States, there are 31,350,025 confirmed cases and 561,921 deaths.4 Further

    elaboration concerning the seriousness of the COVID-19 pandemic is unnecessary. The health

    risks associated with COVID-19, especially for those individuals confined to nursing homes or

    incarcerated in our jails and prisons where outbreaks can yield catastrophic result is apparent.

    However, the developments in the fight against the coronavirus are rapidly evolving worldwide

    and we must address each inmate’s situation individually in the context currently presented when

    considering requests for compassionate release. Suffice it to say that the Court addresses motions

    for compassionate release, and Esters’ motion in particular here, with the gravity of the situation

    in mind.

           Esters is serving a 70-month prison sentence after pleading guilty in 2019 to charges of

    possession with intent to distribute 50 grams or more of methamphetamine and possession of a

    firearm by a convicted felon. This was not his first narcotics or firearm conviction. Esters has an

    extensive criminal record ranging over eighteen years.                       He is incarcerated at the Federal

    Correctional Institution (“FCI”) Beckley and is receiving medical care there.

           18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant

    what is known as “compassionate release” for extraordinary and compelling reasons. Prior to

    December 2018, motions for compassionate release could only be made by the Director of

    Prisons. However, the First Step Act, PL 115- 391, 132 Stat 5194 (Dec. 21, 2018), amended 18

3 See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak (March 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel- coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of
COVID-19 in the Commonwealth and declares a state of emergency (March 6, 2020), available at
https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
4 See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://covid19.who.int/ (last visited April

21, 2021).


                                                               2
Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 3 of 14 PageID #: 332




U.S.C. § 3582(c)(1)(A) to allow defendants to bring such motions on their own behalf “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.”            18 U.S.C. §

3582(c)(1)(A).

       Esters has stated that he “sent a formal request to the warden on 10/26/20 …See Ex. #1.”

DN 46, p. 1. He has attached a copy of this Inmate Request to Staff. DN 46-1. The United States

indicates that it “consulted with staff at the Bureau of Prisons and verified that despite Esters’

allegations in his motion that he filed a formal request with the warden on October 26, 2020, no

such request has been received.” DN 50, p. 4. With this dispute of fact, the Court will err in

favor of the defendant and find that since more than thirty days elapsed between his purported

request to the warden and Esters having received no response, he will be deemed to have

exhausted his administrative remedies in accordance with what has come to be referred to as the

“lapse of 30 days” provision contained in the statute. United States v. Alam, No. 20-1298, 2020

WL 2845694, *2 (June 2, 2020)(“For a prisoner to take his [compassionate release] claim to

court, “he must ‘fully exhaust[ ] all administrative rights to appeal’ with the prison or wait 30

days after his first request to the prison.”). While the BOP apparently disputes having received

this request from Esters, he has submitted a copy of the form he claims to have submitted and we

have no reason to doubt that he has attempted to exhaust. The Court will not reject this fully

briefed motion and attendant medical records only to have its disposition further delayed by

further action by Esters in seeking to exhaust administrative remedies.

      In United States v. Bolze, No. 3:09-CR-093-TAV-CCS-1, 2020 WL 6151561 (E.D.Tenn.

Oct. 20, 2020), the district court noted that “reasonable minds may disagree as to whether a



                                                 3
Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 4 of 14 PageID #: 333




motion automatically ripens after the passage of thirty (30) days from a defendant’s request to the

warden.” Id. at *4. The court stated that “although the Sixth Circuit has yet to encounter the

issue presented here, it implied it would read § 3582(c)(1)(A) to allow a defendant to file a

motion after thirty (30) days had passed from the filing of a request with the warden, regardless

of whether the warden had responded and regardless of the appeal status of a denial by the

warden,” quoting Alam, 960 F.3d at 834. Therefore, for purposes of this opinion, we will

assume that Esters satisfied the exhaustion requirement of the First Step Act and address the

substance of his motion.


      Esters’ motion for compassionate release will be denied for the following substantive

reasons.


       Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

“extraordinary and compelling circumstances warrant such a reduction,” and that “such a

reduction is consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing]

factors set forth in section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).

       Congress tasked the Sentencing Commission that, “in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

[it] shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

In the Commentary to U.S.S.G. § 1B1.3, the Commission described four circumstances which

constitute extraordinary and compelling reasons for sentence reduction:




                                                  4
 Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 5 of 14 PageID #: 334




(A) Medical Condition of the Defendant.--

(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with
       an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of
       death within a specific time period) is not required. Examples include metastatic solid
       tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
       dementia.

(ii) The defendant is--

(I) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or

(III)     experiencing deteriorating physical or mental health because of the aging process, that
       substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

(B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is experiencing
a serious deterioration in physical or mental health because of the aging process; and (iii)
has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
is less.

(C) Family Circumstances.--


(i) The death or incapacitation of the caregiver of the defendant's minor child or minor children.


(ii)  The incapacitation of the defendant's spouse or registered partner when the defendant
   would be the only available caregiver for the spouse or registered partner.

(D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C).

           By its own terms, § 1B1.13 applies only “[u]pon motion of the Director of the Bureau of

Prisons.” This policy statement has not been updated to reflect that defendants may now move

the court for compassionate release. The United States Court of Appeals for the Sixth Circuit

recently found that “§ 1B1.13 is not an ‘applicable policy statement’ for defendant-filed motions

for compassionate release,” (United States v. Tomes, 990 F.3d 500 (6th Cir. 2021) citing United



                                                    5
Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 6 of 14 PageID #: 335




States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021), and thus it does not constrain the court’s

analysis of what constitutes extraordinary and compelling reasons for release. Id. We may turn

to U.S.S.G. § 1B1.13, however, for “helpful guidance” in ascertaining whether extraordinary and

compelling reasons exist in a given case that may warrant a sentence reduction.              We

acknowledge while so doing, however, that this Court is free to define “extraordinary and

compelling reasons” on our own initiative. See Tomes, 990 F.3d at 503; Elias, 984 F.3d at 519-

520.

       In his motion and supplement, Esters, 39 years old, described a number of health

conditions he experienced prior to contracting COVID-19 including “chronic asthma, diebetic

[sic] type 2, high blood pressure, skin disease, low immune system, plus obesity.” DN 46, p. 1.

He sought compassionate release due to fear that if he contracted the COVID-19 virus he would

be “at heightened risk for death due to (COVID-19) my current health problems and the fact that

it is impossible to practice ‘social distancing and other prophylactic measures in a prison

environment.” Id. He stated that “Courts across the Country have granted release for these same

conditions,” and provided a number of legal citations. DN 46, p. 3. In the supplement, he states

that he has now contracted and recovered from COVID-19, noting that he “got a wift [sic] of it

and every [sic] since it messes with my breathing and it triggered off my asmoa [sic] so now I be

wezzing [sic] and I cough everyday every [sic] since I got over the COVID-19…” DN 57, p. 1.

He also states that he was offered the COVID-19 vaccine and declined to take it stating that “at

the time people were dieing [sic] from the shot some peoples body not the same and I have a very

Low Amune [sic] system I’m type 2 diabetic high blood pressure cronic asma [sic], and I’m a

big person so things like that take a toll on me so I have to be very careful…” Id.




                                                 6
    Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 7 of 14 PageID #: 336




           He continues to request compassionate release due to COVID-19 stating that “I’m asking

    for Emergecy [sic] Early release I don’t want nothing to happen to me in the prison I can take

    care of my self better at home…” DN 57, p. 3.

           We note first that Esters indicates that he has already contracted and recovered from

    COVID-19, despite his indication that he has some residual chronic cough and wheezing since

    being infected with the illness. DN 57, p. 1. Thus, it appears that Esters’ basis for his request for

    compassionate release – to avoid contracting COVID-19 due to heightened risk for deadly

    adverse consequences – is now moot. In United States v. Billings, 2020 WL 4705285 at *5 (D.

    Colo. Aug. 13, 2020), a case in which an inmate with hypertension and obesity survived infection

    with COVID-19, the court noted that

          Of course, it is not yet known whether having been infected with the COVID-19
          virus confers immunity from reinfection, although there is some evidence
          suggesting recovered individuals may have at least temporary immunity.5 At this
          point, however, the possibility of reinfection, if not impossible, is strictly
          hypothetical. That uncertainty militates against an entitlement to compassionate
          release. See United States v. Entz, 2020 WL 3542862 at *3 (W.D. Wash. June 30,
          2020)… Although some courts have found compelling circumstances where a
          defendant suffering from other comorbidities already had been infected with
          COVID, those decisions appear to have been prompted more by the courts’
          concern that the facility was unable to address the defendant's other medical

5
  The Billings court notes recent medical authority suggesting the development of antibodies in individuals who have been infected
and recovered from COVID-19: See, e.g., Dr. Robert D. Kirkcaldy, et al., COVID-19 and Postinfection Immunity, Limited Evidence,
Many Remaining Questions, Journal of the American Medical Association 2245, 2246 (May 11, 2020) (available at:
https://jamanetwork.com/journals/jama/fullarticle/2766097) (“[E]xisting limited data on antibody responses to SARS-CoV-2 and
related coronaviruses, as well as one small animal model study, suggest that recovery from COVID-19 might confer immunity
against reinfection, at least temporarily. However, the immune response to COVID-19 is not yet fully understood and definitive
data on postinfection immunity are lacking.”) (last accessed August 11, 2020); Dr. Francis Collins, NIH Director's Blog, Study
Finds Nearly Everyone Who Recovers From COVID-19 Makes Coronavirus Antibodies (May 7, 2020) (available at:
https://directorsblog.nih.gov/2020/05/07/study-finds-nearly-everyone-who-recovers-from-covid-19-makes-coronavirus-
antibodies/) (“Although more follow-up work is needed to determine just how protective these antibodies are and for how long,
these findings suggest that the immune systems of people who survive COVID-19 have been primed to recognize SARS-CoV-2
and possibly thwart a second infection.”) (last accessed August 11, 2020).) In addition, a recent study of 285 patients (and 790
individuals with whom they came in contact) from the Korea Centers for Disease Control and Prevention found that recovered
COVID-19 patients who test positive again were not infectious. See healthline, People Who Test Positive for COVID-19 After
Recovering Aren't Infectious (May 26, 2020) (available at: https://www.healthline.com/health-news/people-reinfected-with-
covid-19-werent-infectious) (last accessed August 11, 2020).)
United States v. Billings, No. 19-CR-00099-REB, 2020 WL 4705285, at *5 (D. Colo. Aug. 13, 2020).



                                                                7
 Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 8 of 14 PageID #: 337




       issues adequately. See United States v. Bandrow, 2020 WL 4050242 at *3, *6 &
       n.4 (E.D. Mich. July 20, 2020) (prison had been unable to address defendant's
       hematuria (the presence of blood in the urine, indicative of possible severe kidney
       disease) for more than six months); United States v. Yellin, 2020 WL 3488738 at
       *3 (S.D. Cal. June 26, 2020) (76-year old inmate with multiple comorbidities
       unable to provide self-care under prison conditions); United States v. McCall, –––
       F.Supp.3d ––––, 2020 WL 2992197 at *5-*6 (M.D. Ala. June 4, 2020) (physician
       credibly testified that defendant's sickle cell disease made him especially
       vulnerable to risk of death from COVID and required close, regular monitoring
       which prison was unable to provide); United States v. Sholler, 445 F.Supp.3d 265,
       2020 WL 2512416 at *5 (N.D. Cal. May 15, 2020) (defendant who suffered from
       incurable, progressive illness was completely disabled and totally confined to a
       bed or chair). Mr. Billings's circumstances are not comparable. There is nothing in
       the record to indicate his hypertension is not controlled with adherence to his
       prescribed medical regimen, and numerous courts have found that a defendant's
       obesity or obesity plus hypertension do not in themselves present compelling
       reasons warranting compassionate release. See e.g., United States v. Pohahau,
       2020 WL 4588522 at *4 & n.5 (D. Haw. Aug. 7, 2020); United States v. Wilfred,
       2020 WL 4365531 at *5 (E.D. La. July 30, 2020); United States v. Lavatai, 2020
       WL 4275258 at *3 (D. Haw. July 24, 2020); United States v. Gordon, 2020 WL
       3971013 at *3 (E.D. Mich. July 14, 2020); United States v. Whiteman, 2020 WL
       4284619 at *1 (E.D. Pa. July 27, 2020); United States v. Takewell, 2020 WL
       4043060 at *3 (W.D. La. July 17, 2020); United States v. Wax, 2020 WL 3468219
       at *2-3 (D.N.J. June 25, 2020); United States v. Reynolds, 2020 WL 3266532 at
       *4 (W.D. Wash. June 17, 2020).


        The research since the court decided United States v. Billings further supports findings of

the   development    of   robust   immunity    after   recovering   from   COVID-19      infection.

https://www.washingtonpost.com/health/post-infection-coronavirus-immunity-usually-robust-

after-8-months-study-shows/2021/01/07/d7d369a6-511a-11eb-b96e-0e54447b23a1_story.html

See also, United States v. Johnson, No. 11-20493, 2021 WL 822495 (E.D.Mich. Mar. 4,

2021)(risk of reinfection before being vaccinated did not support finding of extraordinary and

compelling reason warranting compassionate release, noting “This is because, in order to release

Johnson presently, the Court “would need to speculate as to whether there is a medically

recognized possibility of becoming re-infected with COVID-19, and if there is, whether he would




                                                 8
 Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 9 of 14 PageID #: 338




likely contract the disease once again.” United States v. Benson, No. 03-80139, 2021 WL 527280,

at *2 n.1 (E.D. Mich. Feb. 12, 2021)”).

       The medical records indicate that Esters was complaining of wheezing and shortness of

breath prior to his contraction of COVID-19 and was prescribed an Albuteral inhaler for treatment

of symptoms. It thus appears that the symptoms of which he now complains are a continuation of

the asthmatic condition he experienced earlier. His supplement indicates that his infection with

COVID-19 “messes with [his] breathing,” it “triggered off my Asmoa,” he is wheezing and he

coughs every day “since I got over the COVID-19.” DN 57, p. 1. There is no indication that his

symptoms are unmanageable.

          With regard to Esters’ concern that he faces the potential for infection (or reinfection)

with the COVID-19 virus in the facility, we note that as of this writing, the Bureau of Prisons

website (https://www.bop.gov) reports only 1 case of COVID-19 among the 1,565 inmates at FCI

Beckley. Further, 936 inmates and 191 staff have been fully vaccinated with the COVID-19

vaccine. Thus, while Esters himself declined to receive the vaccine, those with whom he must

come in contact are taking steps to prevent any further occurrence of the coronavirus in the

prison.

          Esters has failed to articulate an extraordinary and compelling reason for compassionate

release under 18 U.S.C. §3582(c)(1)(A)(i) as the prevalence of COVID-19 at FCI Beckley and

the attendant risks associated with exposure to the virus constitute the sole basis for his motion.

          Esters’ medical records evidence that his medical conditions are being actively monitored

and treated. Esters’ personal preference to manage his health conditions at home is not a valid

ground for compassionate relief. Further, Esters does not contend, nor could he successfully, that

his sentence should be reduced because he is in generally poor health.              The Sentencing


                                                  9
Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 10 of 14 PageID #: 339




Commission identified terminal illness, or a serious physical, medical, or mental condition that

substantially diminishes the ability of the defendant to provide self-care while incarcerated, and

which is terminal or an otherwise permanent condition as evidencing an “extraordinary and

compelling” reason for a sentence reduction.       While not directly applicable to a defendant’s

request for compassionate release, the severity of the impairments noted by the Commission to

meet the “extraordinary and compelling” threshold suggests that something more than

manageable, albeit serious, health conditions is required to clear this first hurdle. While he does

have a number of serious health issues including type 2 diabetes, hypertension, and asthma,

Esters has not alleged, nor do the medical records reflect, that he suffers from a condition or

combination of conditions that leave him unable to manage his own self-care while incarcerated,

nor is he suffering the type of terminal, debilitating illness that would constitute an extraordinary

and compelling reason for compassionate release. Indeed, the sole reason he originally claimed

he should be considered for compassionate release was that his medical conditions would

increase his potential for an adverse outcome should he contract COVID-19. After contracting

and recovering from COVID-19, he now contends that he should be released to attend to his

otherwise medically manageable conditions at home. For this reason, we find that Esters’ health

conditions, alone or in combination, do not support a finding of an extraordinary and compelling

reason for compassionate release.

       Additionally, even when a defendant is statutorily eligible for a sentence reduction based

on extraordinary and compelling reasons, compassionate release is only appropriate after

consideration of the factors set forth in 18 U.S.C. §3553(a) and where the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 4142(g).




                                                 10
 Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 11 of 14 PageID #: 340




        The United States urges under §3553(a)(1), that the nature and circumstances of Esters’

crimes weigh against release as he poses a very real danger if released from custody. The Court

agrees with the United States for a number of reasons.

        Esters is a repeat drug trafficking offender with a long criminal history which includes,

among other charges, trafficking in various drugs, weapons possession, and aggravated assault,

spanning a period of 17 years. Esters pleaded guilty to possession with intent to distribute over

50 grams of methamphetamine and being a felon in possession of a firearm. He admitted to the

underlying factual basis which included that he was found in possession of 449.3 grams of

methamphetamine and a loaded Smith & Wesson revolver concealed in a shoe box in the bed of

his pickup truck. He fled from law enforcement and caused a collision with another vehicle when

he ran a red light while fleeing. DN 39, p. 4. At the time of the commission of the crimes in this

case, Esters was on probation for a prior drug trafficking and weapons offense. DN 39, p. 10.

Thus, the nature and circumstances of the offense as well as these aspects of the defendant’s

history and characteristics militate against a sentence reduction, as the danger posed to the

community appears great.

       Esters states that he has served more than half of his sentence. That does not appear to be

true, as he has served approximately 25 months of a 70-month sentence at this time. Esters states

that he is “sorry to the community and the Courts for what [he] did.” DN 57, p. 3. The United

States has indicated that Esters has had no disciplinary incidents since he began serving his

sentence and he appears to have satisfactorily adjusted to prison life. DN 50, p. 2. Esters has not

indicated that he has completed any programming while incarcerated, although he states that he is

presently in RDAP. He has not furnished the Court with any documentation such as certificates of




                                                11
 Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 12 of 14 PageID #: 341




completion or other prison records. Esters states that he has a place to live, a job “on hold” for

him, and he will have insurance to cover his medical expenses. DN 46, p. 2.

       The United States has not mentioned or addressed any of the information related by Esters,

nor has it attempted to balance the sum total of information addressed to the §3553 factors. This is

unhelpful, as this Court has repeatedly been advised by the United States Court of Appeals for the

Sixth Circuit that post-sentence conduct is relevant to the Court’s determination whether a

reduction in sentence should be granted. United States v. Boulding, 960 F.3d 774, 784 (6th Cir.

2020)(thorough renewed consideration of the § 3553(a) factors is required; court correctly included

post-sentencing behavior as part of that inquiry); United States v. Williams, 972 F.3d 815 (6th Cir.

2020)(reversed and remanded because the Court failed to mention the defendant’s argument

regarding his post-conviction conduct); United States v. Jenkins, No. 20-5512 (6th Cir. Feb. 4,

2021)(Remanded for failure of the district court to mention defendant’s post-sentence conduct in its

explanation of its decision). While it remains wholly within the Court’s discretion whether and to

what extent to reduce a sentence, the Sixth Circuit requires district courts to give a “complete

review” to a motion for sentence reduction under the First Step Act.

       We acknowledge such positive efforts at compliant behavior and find it laudable that Esters

is motivated to take employment when he is released and to fund his healthcare needs. We note,

too, that good conduct is expected and rewarded in the prison system and Esters has only served 25

months of a 70-month sentence – less than thirty-six percent of his sentence.

       We will accept at face value Esters’ representation that he is remorseful. However, it is

very troubling that he was on probation at the time of the crimes committed in this case. Further,

he was on probation for trafficking and weapons convictions. Additionally, he attempted to flee at




                                                 12
 Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 13 of 14 PageID #: 342




the time of his arrest. All of these factors indicate a complete disregard for the law and call into

question his statement that he is taking full responsibility for his actions. DN 57, p. 3.

          In imposing sentence, the § 3553(a) sentencing factors were thoroughly and carefully

considered, including, among other things, the serious nature of the offenses which involved a large

quantity of methamphetamine and possession of a loaded firearm, charges to which Esters pleaded

guilty.    This Court, guided by the Plea Agreement, found that a sentence of 70 months

imprisonment was sufficient but not greater than necessary to promote respect for the law, to reflect

the seriousness of the offense, to deter future criminal conduct, to protect the public, and to serve as

just punishment for the offense. The United States has noted that under the presentence report,

Esters’ guidelines range was 151 to 188 months, based upon a total offense level of 31 and a

criminal history category of IV.       DN 39.     Esters obtained a plea agreement to a term of

imprisonment of 70 months and 5 years supervised release which is substantially below the

guidelines range.

          The Court has revisited these factors and finds nothing to call into question the initial

determination of the appropriate sentence. The Court finds at this juncture, with the defendant

having only served a portion of an already lenient sentence, that a reduction in sentence would

undermine the carefully balanced sentencing factors which are served by the sentence imposed.

The defendant’s good conduct in prison and wake-up call to redirect his attentions away from drugs

and toward a productive lawful occupation suggests the efficacy and appropriateness of the

sentence. The Court finds no ground to justify any reduction in Esters’ sentence.

          Motion having been made and for the reasons set forth herein and the court being

otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the motion




                                                  13
Case 3:19-cr-00049-CRS Document 59 Filed 05/13/21 Page 14 of 14 PageID #: 343




of the defendant, Aaron Esters, for compassionate release (DNs 46, 53, 54. 57) is DENIED. The

motion of the United States to file records under seal (DN 51) is GRANTED.



IT IS SO ORDERED.


                                        May 13, 2021
cc:   Counsel of Record
      Aaron Esters
      Reg. #19723-033
      Federal Correctional Institution Beckley
      P.O. Box 350
      Beaver, WV 25813




                                                       14
